IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 

NO. PD-1643-11
NO. PD-1644-11
NO. PD-1645-11



JASON DEWARD DADE, Appellant
 
v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT'S 
PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS
DALLAS COUNTY


Per curiam.

O P I N I O N 


	Appellant was convicted in three cases of burglary of a habitation and was sentenced
to confinement for ten years and fined $2,500 in each case.  The Court of Appeals dismissed
the appeals. Dade v. State, (Tex. App. -- Dallas, Nos. 05-11-01225-CR, 05-11-01226-CR,
05-11-01227-CR delivered September 22, 2011).  Appellant's petitions for discretionary
review were dismissed as untimely filed on March 7, 2012.  Appellant has filed a motion for
rehearing requesting reinstatement of his petitions so they will be considered by this Court. 
Appellant's motion for rehearing is granted.  His petitions for discretionary review received
in this Court on January 19, 2012, are filed as of April 18, 2012 and will be considered in
accord with Tex.R.App.P. 68.  (But see order striking petitions).
 
Delivered April 18, 2012
Do not publish